Lumpkin, J

—As
a finding for the plaintiff to the full amount sued for would have been warranted if the jury had accepted the version of the evidence most favorable to that side of the case, and as the verdict was for a less amount, this court will not disturb it after its approval by the trial judge, there being no complaint that any error of law was committed. Even if it was a compromise verdict, this alone is not cause for setting it aside.

Judgment afflrmed.

Wooten <& Wooten, for plaintiff in error.
D. II. Pope, contra.-